Dismissed and Memorandum Opinion filed June 17, 2010.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00303-CR
____________
 
THE STATE OF TEXAS, Appellant
 
V.
 
MIRNA CHAPA, Appellee
 

 
On Appeal from County Criminal Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 5494
 

 
M E M O R
A N D U M   O P I N I O N
A
written request from appellant to withdraw the notice of appeal has been filed
with this Court.  See Tex. R.
App. P. 42.2.  Because this Court has not delivered an opinion, we grant
appellant=s request.
Accordingly,
we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER
CURIAM
Panel consists of Justices Brown, Sullivan, and
Christopher. 
Do Not Publish C Tex. R. App. P.
47.2(b)